DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: rotation mechanism in claims 6 and 10-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosseau (US 2005/0204579).
As for claims 1 and 7-9, Rosseau shows a drying rack comprising: a base (85, fig. 1); a plurality of mounting post assemblies mounted to the base, each of the mounting post assemblies comprising at least one mounting post (60, fig. 1), the mounting post assemblies comprising: an inner post assembly comprising an inner post (60); and an outer post assembly comprising a primary outer post (vertical posts just outboard of inboard posts, figs. 1 and 3) and a secondary outer post (outboard vertical post, fig. 1), wherein each of the inner post, primary outer post, and secondary outer post are configured to support an object above the base (fig. 1); wherein the base comprises a plurality of post openings, each of the mounting post assemblies configured to engage a one of the post openings (figs. 1 and 2); wherein the inner post 
As for claims 18-20, Rosseau discloses a method of drying wet objects comprising: providing a drying rack, the drying rack comprising a base (85, fig. 1) .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 USC 103 as being unpatentable over Rosseau in view of Craig (US 1,730,125).
Rosseau discloses the claimed invention except for a pedestal, wherein the base is rotatably coupled to the pedestal by a rotation mechanism.  Craig teaches a pedestal, wherein the base is rotatably coupled to the pedestal by a rotation mechanism (1, 6, fig. 2) in order to support the load and reduce friction when turning.  Rosseau would benefit equally from supporting the load and reduce friction when turning.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Rosseau with a pedestal, wherein the base is rotatably coupled to the pedestal by a rotation mechanism as taught by Craig in order to support the load and reduce friction when turning. 
Claims 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rosseau in view of Craig.
Rosseau discloses a rotatable drying rack comprising: a pedestal configured to rest on a support surface (75, fig. 1); a base (85, fig. 1); wherein the base is configured to rotate relative to the pedestal (fig. 3); and a mounting post assembly mounted to the base (fig. 1, vertical supports), the mounting post assembly comprising a mounting post configured to support a wet object above the base for drying (abstract); wherein: the mounting post assembly is an inner post assembly comprising an inner post (innermost 2 posts, fig. 1); the rotatable drying rack further comprising an outer post assembly mounted to the base, the outer post assembly comprising a primary outer post (vertical posts just outboard of innermost posts, fig. 1) and a secondary outer post (30, fig. 1); and each of the inner post, primary outer post, and secondary outer post is configured to support a wet object above the base for drying (abstract); wherein: the inner post 
Rosseau discloses the claimed invention except for a rotation mechanism rotatably coupling the base to the pedestal; wherein the rotation mechanism comprises an inner ring, an outer ring, and a plurality of bearings oriented between the inner ring and outer ring, the outer ring configured to rotate on the bearings relative to the inner ring; wherein the base engages the outer ring and the pedestal engages the inner ring.  Craig teaches a rotation mechanism rotatably coupling the base to the pedestal (p. 1, lines 60-70); wherein the rotation mechanism comprises an inner ring, an outer ring, and a plurality of bearings oriented between the inner ring and outer ring, the outer ring configured to rotate on the bearings relative to the inner ring (5, 5’, p. 1, lines 60-70); wherein the base engages the outer ring and the pedestal engages the inner ring (1, 6, fig. 2) in order to support the load and reduce friction when turning.  Rosseau would benefit equally from supporting the load and reduce friction when turning.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Rosseau with a rotation mechanism rotatably coupling the base to the pedestal; wherein the rotation mechanism comprises an inner ring, an outer ring, and a plurality of bearings oriented between the inner ring and outer ring, the outer ring configured to rotate on the bearings relative to the inner ring; wherein the base engages .
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rosseau in view of Craig as applied to claim 10 and further in view of Yang (US 2009/0211994).
Rosseau discloses the base defines a base body, the base body defining an upper surface (85, fig. 1) and the claimed invention except for the rotatable drying rack further comprises a protective mat resting on the upper surface of the base body.  Yang teaches the rotatable drying rack further comprises a protective mat resting on the upper surface of the base body (18, 22, 24, fig. 7) in order to collect drained water for safe disposal.  Rosseau would benefit equally from collecting drained water for safe disposal.  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Rosseau with the rotatable drying rack further comprises a protective mat resting on the upper surface of the base body as taught by Yang in order to collect drained water for safe disposal. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 15 includes allowable subject matter because prior art could not be found to disclose a plurality of base sections, a first one of the plurality of base sections 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762